DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 have been allowed over prior art search. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 				Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are 
1) Ramanujam (US20150348335A1) discloses technology for performing a service on an autonomous vehicle. One example of an autonomous vehicle is a self-driving car or a driverless car. The autonomous vehicle may detect that a service is to be performed on the autonomous vehicle. The autonomous vehicle may select a service center to perform the service on the autonomous vehicle. The autonomous vehicle may provide commands to drive the autonomous vehicle to the service center to enable performance of the service on the autonomous vehicle. In one example, the service to be performed on the autonomous vehicle may include refueling or recharging the autonomous vehicle. The autonomous vehicle may be gasoline-powered and the service may include filling the autonomous vehicle with gasoline. Alternatively, the autonomous 
2) Kannan et al. (US 2021/0148878) discloses a system for dynamically scheduling cleaning of a vehicle includes at least one sensor for measuring airborne particles, a database for collecting airborne particle measurement data, and a processor for determining total exposure of the vehicle to airborne particles based on the airborne particle measurement data, determining a level of cleanliness of the vehicle, and flagging the vehicle for cleaning when the level of cleanliness exceeds a predetermined threshold.

Regarding Independent Claims 1, 11 and 16 the prior art does not discloses a computer-implemented method/ system/ computer program product for automatically scheduling a wash service for a vehicle comprising: receiving, at a processor, data pertaining to a context associated with use of a vehicle; determining, by said processor, based on said user context, anticipated routes of travel for the vehicle to arrive at destination locations associated with said context; computing, by the processor, for each of the anticipated routes of travel, based on received first data, a measure of a road dirtiness condition impacting an exterior cleanliness condition of said vehicle; computing, at the processor, based on received second data, a measure of a current external dirtiness condition of said vehicle; determining, by said processor, based on said road dirtiness condition measure of each said anticipated routes and said current exterior cleanliness condition of said vehicle, one or more candidate vehicle washing locations configured to externally clean said user vehicle and available times of day in a future time period with which said vehicle can be externally cleaned at 
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ABDHESH K JHA/Primary Examiner, Art Unit 3668